THOMAS, J.
Gassenheimer & Co., the appellants, prosecute this appeal from a judgment of the circuit court of Montgomery county rendered on May 28, 1915, and ratifying and confirming an order of the board of revenue of said county that was made on November 18, 1914, and which sustained as valid an assessment previously, on, to wit, October 30, 1914, made by the tax commissioner of said county against the appellants on solvent credits belonging to them in said county, *509amounting to $1,000 in value, that had escaped taxes for each of the tax years 1908 to 1913, inclusive.
The state on the trial of the appeal in the circuit court filed a complaint, which the reporter will set out, and to which the defendants (appellants) interposed a demurrer, which will likewise he-set out. The appeal is on the record proper, -without a bill of exceptions, and the action of the court in overruling the demurrer is the sole question presented for review.
The contention that the court erred in overruling the demurrer is predicated upon the fact that on February 16, 1915, which was after the assessment here involved was made, and after such assessment was sustained by the said board of revenue, and after the appeal from the latter’s decision was taken to the said circuit court, but before such appeal was there tried, the Legislature of the state passed an act (Laws 1915, p. 107) which repealed the statutes that authorized assessments upon solvent credits; it being insisted, in substance, that this repealing act operates retroactively, and that it destroys all assessments based on solvent credits that had not at the time of the passage of the act been collected.
None of the several cases cited by appellants in their brief in support of this insistence are exactly in point; but the case of Hooper v. State, 141 Ala. 116, 37 South. 662, cited by the Attorney General, is on all fours with the case here, and is conclusive against the contention of appellant, since the repealing act here before us, like the repealing act there construed, had reference to subjects of taxation, and bears on its face no' indication of a legislative intent that it should operate retrospectively. In such case the general rule of construction is, as stated in the said Hooper Case, that it must be as*510sumed: “That the legislative intent is that tbe new enactment shall be of prospective force only, and shall not disturb existing valid assessments.”—Hooper v. State, supra.
The act here under consideration contains only two sections, and, each being brief, we here, for the purpose of demonstrating the integrity of the position stated, set them out, as follows: “Section 1. That money lent, solvent credits, and credits of value, other than such as are secured by mortgage, deed of trust, or a contract of conditional sale, upon which a privilege tax is required to be paid, shall be exempt from taxation.
“Sec. 2. That all laws and parts of laws in conflict with the provisions of section 1 of this act, be and the same are hereby repealed.”
It follows that the judgment of the lower court confirming the said order of the board of revenue sustaining the assessment must be, and is, affirmed.
Affirmed.